Citation Nr: 1102070	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-02 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back 
disability, discogenic disease of the lumbar spine, on an extra-
schedular basis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1970 
to March 1973.

This appeal to the Board of Veterans' Appeals (Board) originated 
from March 2002 and May 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

As support for his claim for a higher rating for his low back 
disability, the Veteran testified at a hearing at the RO in May 
2006 before the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.  During that 
hearing, the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2010).

Subsequently, in November 2006, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC) for additional 
development and consideration.  In January 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny the 
claim and returned the file to the Board for further appellate 
review.

In May 2009, the Board issued a decision denying a schedular 
rating higher than 40 percent for the Veteran's low back 
disability, so that component of this claim is no longer at 
issue. However, the Board then referred this claim to the 
Director of Compensation and Pension Service to determine whether 
the Veteran alternatively is entitled to an extra-schedular 
rating.  38 C.F.R. § 3.321(b)(1).

In September 2009, a designee of the Director of Compensation and 
Pension Service determined that an extra-schedular rating for 
this disability is not warranted.  And based on that finding, the 
AMC issued another SSOC in November 2009 denying the claim on 
this special alternative basis.

In June 2010, since the evidence suggested the Veteran may be 
unemployable because of his service-connected disabilities, 
including his low back disability in particular at issue in this 
appeal, the Board determined the record also raised the issue of 
whether he is entitled to a TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (2001) and Rice v. Shinseki, 22 Vet.App. 447 
(2009).  The Board also determined that, in making this necessary 
additional determination, medical evidence requested to 
adjudicate this additional derivative claim may, in turn, 
influence the outcome of his claim for a rating higher than 40 
percent for his low back disability on an extra-schedular basis.  
Therefore, both claims were remanded to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not so 
severe as to render impractical the application of the regular 
rating schedule standards.

2.  The most probative, i.e., competent and credible, medical and 
other evidence of record does not establish the Veteran's 
impairment by virtue of his service-connected disabilities is 
sufficient to render him incapable of obtaining and maintaining 
substantially gainful employment - particularly sedentary 
employment.


CONCLUSIONS OF LAW

1.  An extra-schedular rating is not warranted for the Veteran's 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.321 (2010).

2.  The criteria also are not met for a TDIU, including on an 
extra-schedular basis.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting this 
presumption.  However, the Supreme Court of the United States 
reversed the Federal Circuit's holding in Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  The Supreme Court held that the Federal 
Circuit had placed an "unreasonable evidentiary burden upon the 
VA..." by creating a presumption of prejudice with regard to 
deficient VCAA notice.  The Supreme Court reiterated that "the 
party that 'seeks to have a judgment set aside because of an 
erroneous ruling carries the burden of showing that prejudice 
resulted.'"  Id., citing Palmer v. Hoffman, 318 U. S. 109, 116 
(1943); see also Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 
(1963) (per curiam); United States v. Borden Co., 347 U. S. 514, 
516-517 (1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 
464 U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error harmless 
"in the absence of any showing of . . . prejudice"). The 
Supreme Court emphasized that its holding did not address the 
lawfulness of the lower U. S. Court of Appeals for Veterans 
Claims' (Court's/CAVC's) reliance on the premise that a 
deficiency with regard to informing a Veteran about what further 
information was necessary to substantiate his claims had a 
"natural effect" of prejudice, but that deficiencies regarding 
what portions of evidence VA would obtain and what portions the 
Veteran must provide did not.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect was 
cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since 
overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 
WL 2835434 (Fed.Cir.) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration should be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings leading 
to the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).

With respect to the Veteran's claim for an increased rating for 
his low back disability, letters satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) were sent to him in 
February and June 2004 and in December 2006.  The letters 
informed him of the evidence required to substantiate this claim 
and of his and VA's respective responsibilities in obtaining this 
supporting evidence.  Note also that the March, April, May and 
December 2006 letters complied with Dingess by as well discussing 
the disability rating and downstream effective date elements of 
this claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO/AMC went back 
and readjudicated his claim in the January 2008, November 2009 
and September 2010 SSOCs - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So the timing defect in 
the provision of that additional Dingess notice has been 
rectified ("cured").

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that, for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate the claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has on 
the claimant's employment and daily life.  On appeal, however, in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the 
Federal Circuit vacated and remanded important aspects of the 
Veterans Court's holding in Vazquez-Flores, as well as a related 
case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. 
App. Mar. 7, 2008). 


Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication." Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments." 
Vazquez, 2009 WL 2835434, at 10.  The February 2004 letter 
mentioned meets these revised Vazquez-Flores' requirements.  
Moreover, it since has been held that, after a notice error, such 
as failing to inform the appellant to submit evidence 
demonstrating the effect that a worsening of the disability has 
on employment, is found in an increased rating claim, the 
appellant's burden to demonstrate prejudice, at the CAVC level, 
does not shift to VA unless notice is not provide at all.  See 
Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 
(Vet. App. Oct. 22, 1010).

The Board acknowledges the Veteran was not provided VCAA notice 
addressing his derivative TDIU claim, but a claim for a TDIU is 
akin to a claim for an increased disability rating, especially 
where, as here, the disability for which the Veteran is seeking a 
higher rating (greater compensation) is the same disability cited 
as the primary reason he also is entitled to a TDIU.  And, in any 
event, the Board finds he is not prejudiced by the adjudication 
of this derivative claim, even without receiving this additional 
notice, because the record shows he has actual knowledge of what 
is required to substantiate this derivative claim.  For example, 
in November 2010, his representative submitted argument 
specifically maintaining that the Veteran's service-connected 
disabilities pose "extreme difficulty in obtaining and 
maintaining substantial gainful employment," which is the 
essential basis of any TDIU claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
VA treatment records, Social Security Administration (SSA) 
disability records, and arranged for several VA compensation 
examinations to assess the severity of his service-connected 
disabilities, including considering whether they preclude 
employment that could be considered substantially gainful versus 
just marginal.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 
4.19.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2010).  Here, VA compensation exams of the Veteran's 
disabilities were provided in June 2010, so relatively recently.  
Consequently, additional exams to evaluate the severity of these 
disabilities are unwarranted because there is sufficient 
evidence, already of record, to fairly decide the claims insofar 
as assessing the severity of these conditions, including 
especially the low back disability, and their affect on 
the Veteran's employability.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board 
finds that VA has complied with the duty-to-assist requirements.

II.  Entitlement to an Extra-Schedular Rating for the Low Back 
Disability

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for 
Benefits or the Director of Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet.App. 242 (2008).



If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

Thus, as already explained, since the Board was precluded from 
assigning a rating on an extra-schedular basis in the first 
instance, the Board referred this case (when previously 
remanding) to the Director of the Compensation and Pension 
Service to determine whether a higher rating was warranted on 
this special 
extra-schedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 
(1996).

And, in a September 2009 opinion, the Director of the 
Compensation and Pension Service concluded that a higher rating 
on this extra-schedular basis was not warranted.  So this issue 
is again before the Board.



In discussing the basis of that referral, the Board relied 
heavily on the possibility that the Veteran's low back disability 
impairs his employability, indeed, more than is accounted for by 
the schedular ratings available to him.  In particular, the prior 
remand noted that his October 2007 VA compensation exam report 
had indicated that his lumbar strain, lumbar discogenic disease, 
and lumbar spondylosis "preclude him to work or obtain gainful 
employment due to poor tolerance for standing, sitting, driving, 
or ambulating."  The Board noted he had been unemployed since 
2001, or thereabouts, at least in part because of his 
low back disability.  The Board also noted he had been receiving 
SSA benefits since about that time on account of arthritis, and 
that his reported work history indicated he had stopped working 
as an accountant due to his inability to sit or stand for more 
than 10 minutes at a time.

But in the September 2009 decision mentioned, following review of 
the file, the designee of the Director of Compensation and 
Pension Service concluded that an extra-schedular evaluation was 
unwarranted.  In making this unfavorable determination, the 
Director's designee concluded the Veteran's low back disability, 
in light of the medical evidence of record, did not present such 
a disability picture as to warrant an extra-schedular evaluation 
in excess of 40 percent.

The Board is inclined to agree with the Director's decision, 
particularly in light of the report of the Veteran's most recent 
June 2010 VA compensation exam.  The report of this exam 
indicates he complained of constant low back pain on a daily 
basis, radiating into his lower extremities.  He reported severe 
flare ups occurring 3 times per week, lasting 30 minutes.  The 
precipitating factors were squatting, lacing his shoes, bathing, 
walking, and sleeping at night; the alleviating factors were 
medication.  He added that, during these flare ups, he could do 
any activity.  

The report also indicates there was no history of urinary 
incontinence, urgency, retention requiring catherization, or 
frequency.  There also was no nocturnia, fecal incontinence, 
erectile dysfunction, or falls.  However, there was a history of 
numbness, paresthesias, leg or foot weakness, and unsteadiness.  
As well, there was a history of fatigue, decreased motion, 
stiffness, spasm, and spine pain; but there was no history of 
weakness.  The intensity or severity of the low back pain was 
reported as about an 8 out of 10 (on a 1-to-10 scale), a burning 
type and needle-like pain, of moderate severity, of constant 
duration, daily frequency, and radiating to the sides of the 
lower back and hips.  There were no incapacitating episodes of 
spine disease, however.  See 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5243.  According to Note (1) in this DC, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
the spine disease (intervertebral disc syndrome (IVDS)) requiring 
bed rest prescribed by a physician and treatment by a physician.  
The Veteran used a cane or crutches to walk, and was able to walk 
1/4 mile.

The report goes on to indicate that, on objective physical 
examination, the Veteran's posture and head position were normal; 
his spine was symmetrical in appearance; and his gait was normal.  
There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, 
list, scoliosis, or thoracolumbar ankylosis.  There was bilateral 
spasm, guarding, pain with motion, tenderness, and weakness, but 
there was no atrophy of his lower extremities, right or left.  
There also was no muscle spasm, localized tenderness or guarding 
severe enough to be responsible for an abnormal gait or spinal 
contour.  Regarding ranges of motion, forward flexion was from 0 
to 55 degrees (0 to 90 degrees is normal); extension was from 0 
to 25 degrees (0 to 30 degrees is normal); and bilateral, i.e., 
left and right lateral flexion and rotation were from 0 to 20 
degrees (0 to 30 degrees also is normal in these other directions 
of movement).  See 38 C.F.R. § 4.71a, Plate V.  There was 
objective evidence of pain on active range of motion, pain 
following repetitive motion, and additional limitations after 3 
repetitions of range of motion due to the pain.  In further 
explanation, the examiner indicated that, after repetitive 
motion, the ranges of motion were reduced to 0 to 30 degrees 
flexion and 0 to 15 degrees extension.  So, although the 
Veteran's level of restriction in motion is considerable, it is 
sufficiently contemplated by the 40 percent schedular rating he 
has for his low back disability under 38 C.F.R. § 4.71a, DCs 
5235-5242, of the General Rating Formula for Diseases and 
Injuries of the Spine.  Moreover, to receive a higher 50 percent 
schedular rating, he would have to have unfavorable ankylosis of 
the entire thoracolumbar (thoracic and lumbar) segment of his 
spine.  And to receive an even higher 100 percent schedular 
rating, he would have to have unfavorable ankylosis of his entire 
spine, meaning when also considering the adjacent 
cervical segment.  He clearly does not have ankylosis, however, 
for even these higher schedular (as opposed to extra-schedular) 
ratings because, although he admittedly has what reasonably may 
be considered severe limitation of motion, he retains some 
quantifiable measure of range of motion.  So, by definition, 
his low back is not ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242, Note (5), indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the  
entire spine is fixed in flexion or extension.  Ankylosis is the 
complete immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  This clearly 
is not the situation here, however.

It further warrants pointing out that a review of the Veteran's 
treatment records during the entire appeal period fails to show 
the disability has required frequent hospitalization.  Instead, 
he primarily has been evaluated and treated on an outpatient (not 
inpatient) basis.

It is undisputed the Veteran is limited/impaired as a result of 
his low back disability, especially since he has one of the 
highest schedular ratings available.  But his current 40 percent 
schedular rating takes this into account.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

The medical evidence fails to show anything so unique or unusual 
about this disability that would render the schedular criteria 
inadequate.  The Veteran's 
low back symptoms, including his pain and associated limitation 
of motion, are specifically accounted for in the schedular rating 
criteria.
That is to say, the rating criteria reasonably describe his 
disability level and symptomatology, such that his disability 
picture is adequately contemplated by the rating schedule, in 
turn meaning an extra-schedular rating is unwarranted.  
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to an increased rating for his low back disability on 
an extra-schedular basis.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable doubt 
is not for application, and this claim consequently must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  Entitlement to a TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent.  Id. 

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  If there is only one service-connected 
disability, it must be rated at 60 percent or more; whereas if 
there are two or more disabilities, at least one disability must 
be rated at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  Id.



If a Veteran fails to meet these threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must determine whether there are circumstances in this 
case, apart from any non-service-connected conditions and 
advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 
3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 
(1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there is a need to discuss whether the standard 
delineated in the controlling regulations is an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA's General Counsel concluded that 
the controlling VA regulations generally provide that Veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a substantially 
gainful occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective standard.  
As further observed by VA's General Counsel, "unemployability" is 
synonymous with inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-
connected] condition is less than 100 [percent], and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  In evaluating a Veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  As further provided by 38 C.F.R. § 
4.16(a), "[m]arginal employment shall not be considered 
substantially gainful employment."  See, too, 38 C.F.R. § 4.18 
concerning employment given only for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for the 
Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).  "It is clear that the claimant need not be a 
total 'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful employment 
is not a sufficient basis to deny benefits.  The test is whether 
a particular job is realistically within the physical and mental 
capabilities of the claimant."

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  See, too, Ferraro v. Derwinski, 1 
Vet. App. 362, 331-32 (1991).

Essentially, in raising the issue of entitlement to a TDIU, the 
Veteran contends he is unable to obtain and maintain 
substantially gainful employment because of the severity of his 
service-connected disabilities.  However, he does not have 
sufficient ratings for his service-connected disabilities to 
warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  His 
low back disability is rated as 40-percent disabling, and his 
only other service-connected disability, an adjustment disorder 
with depressed mood, is rated as 30-percent disabling.  These two 
disabilities combine to 60 percent.  See 38 C.F.R. § 4.25.  So he 
does not satisfy the threshold minimum rating requirements of § 
4.16(a) because his combined rating must be at least 70 percent 
(since he has more than one service-connected disability).  But 
even in this circumstance there remains for consideration his 
possible entitlement to a TDIU on an extra-schedular basis under 
the alternative provisions of § 4.16(b).

Therefore, in its June 2010 remand, the Board determined that a 
medical opinion was needed to assist in determining whether the 
Veteran's service-connected disabilities preclude all forms of 
substantially gainful employment given his level of education, 
prior work experience, and individual circumstances.  See Beaty 
v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-
32 (1991).

The report of this June 2010 VA compensation exam, on remand, 
indicates the Veteran, in spite of his service-connected low back 
disabilities - discogenic disc disease of the lumbar spine and 
adjustment disorder with depressed mood, is able to obtain and 
maintain a gainful occupation.  In coming to this conclusion, 
the examiner noted the Veteran's low back pain levels since 2005 
have ranged from 0 to 4, he is able to walk with the aid of a 
crutch, and is in no acute distress.  The examiner further noted 
the Veteran uses nonsteroidal anti-inflammatory agents and has 
not needed opiates or opiate-like medications to treat his 
symptoms, so including his pain (which, incidentally, he has 
described as even greater, 8 on a scale of 1 to 10, than was 
reported by this VA examiner).  This examiner further indicated 
the Veteran's low back disability does not preclude sedentary 
work, i.e., work not requiring pushing, pulling, lifting heavy 
weight, walking or standing for prolonged time, and waist 
movements.

As concerning the Veteran's adjustment disorder with depressed 
mood, the examiner indicated the Veteran's mental disability 
symptoms are not severe enough to interfere with his occupational 
functioning.

In remanding this claim, the Board alluded to the fact that the 
report of the Veteran's October 2007 VA compensation exam had 
indicated the Veteran's lumbar strain, lumbar discogenic disease, 
and lumbar spondylosis preclude is ability to work or obtain 
gainful employment due to poor tolerance for standing, sitting, 
or ambulation.  The Board also noted the Veteran was unemployed 
and apparently resultantly receiving SSA benefits.  The SSA's 
determination regarding his level of disability is relevant to 
his VA claim, including especially for a TDIU.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak 
v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  But, ultimately, VA is not bound by 
the findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (indicating the SSA's favorable determination, 
while probative evidence to be considered in the claim with VA, 
is not dispositive or altogether binding on VA since the agencies 
have different disability determination requirements).

For the Veteran to be entitled to a TDIU, including especially on 
the only available or viable basis he has at his disposal (extra-
schedular since he does not have sufficient ratings), the most 
probative medical and other evidence must establish that his 
service-connected disabilities - discogenic disc disease of the 
lumbar spine and adjustment disorder with depressed mood, 
separate and apart from nonservice-connected disabilities and 
advancing age, render him incapable of obtaining and maintaining 
all forms of substantially gainful employment that is consistent 
with his level of education, prior training and work experience, 
etc.  So if, as the VA compensation examiner concluded, some 
types of substantially gainful employment are still viable 
options (namely, jobs that are less physically demanding, i.e., 
of a more sedentary nature), it cannot be said that all forms of 
substantially gainful employment are precluded, only that some 
are.

For a Veteran to prevail on a claim for a TDIU on an extra- 
schedular basis, the record must reflect some factor that takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Board, therefore, finds that the most probative medical and 
other evidence of record does not establish the Veteran's 
impairment by virtue of his service-connected disabilities is 
sufficient to render it impossible for him to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340(a)(1).  
Moreover, the Board finds that he is capable of performing the 
physical and mental acts required by employment - particularly 
sedentary employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Consequently, the Board is not bound to refer his claim 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration of a TDIU, as he is not 
unemployable by reason of his 
service-connected disabilities.  38 C.F.R. § 4.16(b).

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a rating higher than 40 percent for the low back 
disability, discogenic disease of the lumbar spine, on an extra-
schedular basis is denied.

The claim for a TDIU also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


